                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Henry Thomas Clark,                   )
                                      )           C/A No. 8:18-cv-01934-DCC
                      Petitioner,     )
                                      )
vs.                                   )
                                      )
Warden FCI Edgefield,                 )               ORDER
                                      )
                      Respondent.     )
_____________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. ' 2241. ECF No. 1. Respondent filed a Motion to Dismiss. ECF No. 10.

Petitioner filed a Response in Opposition. ECF No. 13. In accordance with 28 U.S.C.

' 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and

Recommendation (AReport@). On August 30, 2018, the Magistrate Judge issued a Report

recommending that the Motion to Dismiss be granted. ECF No. 15. Petitioner filed

objections to the Report. ECF No. 17.

                         APPLICABLE LAW AND ANALYSIS

      The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       In his objections to the Report, Petitioner helpfully clarifies that he does not object

to the Magistrate Judge's recitation of the facts or the relevant applicable law. He also

appears to concede that the Magistrate Judge correctly found that his statutory

sentencing enhancement under 21 U.S.C. § 851 fails to satisfy the savings clause. He

does not mention the Magistrate Judge's finding that his claim regarding the colloquy

should be dismissed. The Court has reviewed the Report for clear error with respect to

these claims and agrees with the recommendation of the Magistrate Judge. The Court

now turns to a discussion of the portion of the Report to which Petitioner objected.

       Petitioner brings this action pursuant to 28 U.S.C. § 2241 challenging a career

offender enhancement imposed under § 4B1.1 of the United States Sentencing

Guidelines, alleging one of the prior convictions used as a basis for that enhancement no

longer qualifies as a predicate offense in light of United States v. Simmons, 649 F.3d 237

(4th Cir. 2011) (en banc). As explained by the Magistrate Judge, the United States Court

of Appeals for the Fourth Circuit has found that, under certain circumstances a § 2255

motion may be inadequate or ineffective to test the legality of a sentence so as to satisfy
the § 2255 savings clause. See United States v. Wheeler, 553 F.3d 415, 428 (4th Cir.

2018). To demonstrate that a § 2255 motion is inadequate or ineffective to test the legality

of a sentence, a petitioner must establish:

              (1) at the time of sentencing, settled law of this circuit or the
              Supreme Court established the legality of the sentence; (2)
              subsequent to the prisoner’s direct appeal and first § 2255
              motion, the aforementioned settled substantive law changed
              and was deemed to apply retroactively on collateral review;
              (3) the prisoner is unable to meet the gatekeeping provisions
              of § 2255(h)(2) for second or successive motions; and (4) due
              to this retroactive change, the sentence now presents an error
              sufficiently grave to be deemed a fundamental defect.

Id. at 429.

       The Magistrate Judge determined that Petitioner is unable to satisfy the fourth

element of the test. Petitioner objects to this finding. He asserts that his prior second-

degree murder conviction no longer qualifies as a predicate offense under the career

offender guidelines He contends that other cases are factually distinguishable from the

facts in his case and that his claim of factual innocence of his sentence enhancement due

to a change in the law can be raised in a § 2241 motion.

       Upon de novo review of the applicable law and the record in this case, the Court

agrees with the Magistrate Judge's analysis. As stated in the Report, the Fourth Circuit

has held that an error in “sentencing a defendant pursuant to advisory Guidelines based

on a career offender status that is later invalidated” does not rise to the level of a

“fundamental defect” such that it could be cognizable under § 2255. United States v.

Foote, 784 F.3d 931, 936, 940–43 (4th Cir. 2015) (holding that petitioner’s career offender

designation was not a fundamental defect when petitioner’s prior state convictions had
been vacated, petitioner was sentenced under advisory guidelines, and petitioner’s

sentence fell within the permissible statutory range). Moreover, the Fourth Circuit has

stated that its holding in Foote that “a Guidelines career offender designation later nullified

by Simmons was not one of those errors” that could satisfy the “fundamental defect”

element.     Wheeler, 886 F.3d at 432 n.9.        Accordingly, Petitioner’s objections are

overruled.

                                       CONCLUSION

       Accordingly, the Court adopts the recommendation of the Magistrate Judge.

Respondent’s Motion to Dismiss [10] is GRANTED and the Petition is DISMISSED.

       In addition, a certificate of appealability will not issue to a prisoner seeking habeas

relief absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In

this case, the Court finds that the petitioner has failed to make a substantial showing of

the denial of a constitutional right. Accordingly, the Court declines to issue a certificate of

appealability.

       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
April 16, 2019
Spartanburg, South Carolina
